Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that amended claim 1 is not anticipated by Zeng. In particular, that the subject matter moved from claims 2 and 3 into claim 1 is not taught. Applicant argues incorporating the rejection of claim 3 into claim 1 would be improper because the Examiner failed to provide a basis in fact or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of Zeng and Zeng does not necessarily perform the steps required in the Applicant’s claim. Further, the mere fact that a certain thing may result from a given set of circumstances is not sufficient to establish inherency, and therefore the statement of “Equations inherently have a derivative” is not sufficient to prove anticipation of the newly amended claim limitation “wherein the characteristics include a road curvature and a first derivative of the road curvature for the upcoming section of road” under the theory of inherency. 
However, incorporating the previous rejection of claim 3 into a new rejection of claim 1 would not be improper for the Applicant’s argued reasons, but because the new limitation of claim 1 is substantially different than the previous limitation of claim 3. As amended the current limitation requires “wherein the characteristics include a road curvature and a first derivative of the road curvature for the upcoming section of the road”, whereas claim 3 previously required “wherein the obtained characteristics of the upcoming section of the road for determining the weights include at least one of a road curvature and a first derivative of the road curvature.” As can clearly be seen, previously only at least one of a road curvature and a first derivative of the road curvature, but not both, was 
Nonetheless, while as explained, the limitation is different, the previous rejection is still of relevance, as paragraph [0028] explains at minimum a characteristic of road curvature determined as an equation. The same citation also discusses a tangent, which is a representation of the instantaneous slope of a curve, where the instantaneous slope is mathematically the derivative. Further, it was never alleged in the previous Office Action that anything may occur, but rather that it is a necessary component of Zeng and mathematics in general that equations have a derivative. This is clearly included in the teachings of Zeng as both the equation is required and a tangent is required. The statement alone, was never alleged to prove inherency, but rather the statement in the context of paragraph [0028], which does clearly and factually establish such challenged characteristics. 
As such, this argument is unpersuasive because Zeng explicitly or implicitly teaches identical subject matter to the challenged claim, and this is both shown factually below and previously. 
Applicant argues the Office fails to show how the allegedly inherent characteristic of a first derivative of the road curvature for the upcoming section of the road necessarily flows from the teachings of Zeng, and that instead Zeng teaches curvature in context of a curvature estimation module which has inputs of camera data, vehicle kinematics data, and an arc length parameter, which are used to determine a fused curvature that describes a curvature in a road and thus a first derivative of the road curvature is not necessary to Zeng. Further, Applicant continues that not once does Zeng make reference to any form of mathematical analysis, whether derivative in nature, integrative in nature, or other form, which means such a first derivative is not present. 

Clearly, Zeng makes explicit mention of mathematically determining a tangent, which by calculus, mathematically requires a derivative and as such, this argument is exceptionally unpersuasive. 
Applicant argues independent claims 14 and 20 which recite similar features are allowable for at least the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims which depend upon either independent claim 1 or independent claim 14 are allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This argument is unpersuasive for at least the same reason as given above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Zeng (US 20100191461).
In regards to claim 1, Zeng teaches a method for determining a current state vector describing location and heading of an ego-vehicle with respect to a lane boundary of a road (Figs 3, 5, 10, 11), the method comprising: 
receiving road sensor data from at least one road sensor of the ego-vehicle, the at least one road sensor being configured to detect the lane boundary of the road; ([0020] vision subsystem uses cameras to observe lanes and lane boundaries. [0037] new camera data is checked at step 582.)
calculating a measured state vector of the ego-vehicle using the road sensor data; ([0035] vehicle pose is determined [0023] which uses sensor information.)
receiving motion state data from at least one motion sensor of the ego-vehicle, the at least one motion sensor being configured to measure heading and velocity of the ego-vehicle; ([0028] vehicle kinematics may be determined through sensors, including speed and yaw rate. As yaw rate and [0038] trajectory are measured, the heading must also be determined.)
calculating a predicted state vector of the ego-vehicle based on the motion state data of the ego-vehicle and a previous state vector of the ego-vehicle; ([0035] vehicle pose is modeled as a vector 
determining, from at least one location sensor of the ego-vehicle, a current location information of the ego-vehicle; ([0028] road geometry is received from a 3D map and a GPS device. The GPS device must include a location sensor.)
obtaining, from a high definition map, characteristics of the upcoming section of the road based on the current location information of the ego-vehicle, wherein the characteristics include a road curvature and a first derivative of the road curvature for the upcoming section of the road; ([0028] road geometry is received from a 3D map and a GPS device, curvature of the lane is estimated. Lane sensing coefficients are defined through camera information, which includes determining an equation of the lane boundary. Equations inherently have a derivative, and the derivative of the equation of a lane boundary is part of lane geometry which is input into the equations determining predicted states. These are defined with respect to the tangent. A tangent of a curve requires a derivative.)
determining a current state vector by calculating a weighted average of the measured state vector and the predicted state vector of the ego-vehicle, wherein the weights are determined based on the characteristics of the upcoming section of the road; ([0042] heuristics are used to determine weights for the three different sources of information, [0046] which are be used to determine projected path of travel of vehicle. [0023], [0035], [0037]-[0039] Steps 502-588, Kalman filter is used to determine current pose from a measured and predicted pose vector of the vehicle using measured values and uncertainties. Weighting data is an inherent part of a Kalman filter.) and 
executing at least one of longitudinal control or lateral control of the ego-vehicle in response to the current state vector. ([0029], [0055] vehicle control is performed based on the determined information, including at least lane keeping control, which is a lateral control.)

In regards to claim 4, Zeng teaches the method of claim 1, wherein the upcoming section of the road is determined by analyzing the occurrence of road links in a direction of travel of the ego-vehicle. ([0022] sensors positioned for an unobstructed view of the front of the vehicle estimate details of the road and objects in front of the vehicle. [0029] map geometry model includes waypoints from a starting point to a destination and outputs route information based on this, including road and lane geometry. [0054] roadway information may be utilized by the vehicle to further determine position.)

In regards to claim 5, Zeng teaches the method of claim 1, wherein the upcoming section of the road is determined by determining a most probable path along the road. ([0026] historical averaging and normalized distributions are used in part to predict the area in front of the vehicle. A historical average is a most probable path.)

In regards to claim 6, Zeng teaches the method of claim 1, wherein the upcoming section of the road is determined by receiving a planned route path of a navigation system of the ego-vehicle. ([0029] map geometry model includes waypoints from a starting point to a destination. This is a route.)

In regards to claim 7, Zeng teaches the method of claim 1, wherein the predicted state vector and the measured state vector are calculated using at least one of a Kalman filter, an extended Kalman filter, an unscented Kalman filter, and a particle filter. ([0035] a Kalman filter is used to calculate state vectors.)

In regards to claim 12, Zeng teaches the method of claim 1, wherein the characteristics of the upcoming section of the road are received from trajectories of at least one leading vehicle. ([0048] exemplary tracked vehicles are tracked and provide roadway information.)

In regards to claim 13, Zeng teaches the method of claim 1, wherein the weights are determined by selecting the weights based on a geographical situation of the ego-vehicle. ([0036] estimated vehicle position is determined with map information, camera data, and GPS data. [0042] confidence in different sources adjusts weighting. GPS data, for example, is necessarily adjusted by being in a geographically GPS signal poor area. Camera data is necessarily adjusted by being in an area with low visibility, which is a geographical situation.)

In regards to claim 14, Zeng teaches a system for determining a current state vector describing location and heading of an ego-vehicle with respect to a lane boundary of a road, (Fig 2) the system comprising:
 	a processor; ([0019] vehicle includes processors.) and 
a memory including instructions that, when executed by the processor, cause the processor to: ([0021] memory includes stored software, which are instructions.)
receive road sensor data from at least one road sensor of the ego-vehicle; ([0020] vision subsystem 16 uses cameras to observe lanes and lane boundaries.)
calculate a measured state vector of the ego-vehicle using the road sensor data; ([0035] vehicle pose is determined [0023] which uses sensor information.)
receive motion state data from at least one motion sensor of the ego-vehicle; ([0028] vehicle kinematics may be determined through sensors, including speed and yaw rate. As yaw rate and [0038] trajectory are measured, the heading must also be determined.)
calculate a predicted state vector of the ego-vehicle based on the motion state data of the ego-vehicle and a previous state vector of the ego-vehicle; ([0035] vehicle pose is modeled 
determine, from at least one location sensor of the ego-vehicle, a current location information of the ego-vehicle; ([0028] road geometry is received from a 3D map and a GPS device. The GPS device must include a location sensor.)
obtain, from a high definition map, characteristics of the upcoming section of the road based on the current location information of the ego-vehicle, wherein the characteristics include a road curvature and a first derivative of the road curvature for the upcoming section of the road; ([0028] road geometry is received from a 3D map and a GPS device, curvature of the lane is estimated. Lane sensing coefficients are defined through camera information, which includes determining an equation of the lane boundary. Equations inherently have a derivative, and the derivative of the equation of a lane boundary is part of lane geometry which is input into the equations determining predicted states. These are defined with respect to the tangent. A tangent of a curve requires a derivative.)
determine a current state vector by calculating a weighted average of the measured state vector and the predicted state vector of the ego-vehicle, wherein the weights are determined based on the characteristics of the upcoming section of the road; ([0042] heuristics are used to determine weights for the three different sources of information, [0046] which are be used to determine projected path of travel of vehicle. [0023], [0035], [0037]-[0039] Kalman filter is used to determine current pose from a measured and predicted pose vector of the vehicle using measured values and uncertainties. Weighting data is an inherent part of a Kalman filter.) and 


In regards to claim 17, Zeng teaches the system of claim 14, wherein the instructions further cause the processor to: 
analyze an occurrence of road links in a direction of travel of the ego-vehicle; ([0022] sensors positioned for an unobstructed view of the front of the vehicle estimate details of the road and objects in front of the vehicle. [0029] map geometry model includes waypoints from a starting point to a destination and outputs route information based on this, including road and lane geometry. [0054] roadway information may be utilized by the vehicle to further determine position.) and 
identify the upcoming section of the road is determined using the road links. ([0022] sensors positioned for an unobstructed view of the front of the vehicle estimate details of the road and objects in front of the vehicle. [0029] map geometry model includes waypoints from a starting point to a destination and outputs route information based on this, including road and lane geometry. This information is used to determine upcoming roads)

In regards to claim 18, Zeng teaches the system of claim 14, wherein the instructions further cause the processor to: 
determine a most probable path along the road; ([0026] historical averaging and normalized distributions are used in part to predict the area in front of the vehicle. A historical average is a most probable path.) and 
identify the upcoming section of the road based on the most probable path. ([0026] historical averaging and normalized distributions are used to predict the area in front of the vehicle.)

In regards to claim 19, Zeng teaches the system of claim 14, wherein the instructions further cause the processor to: 
receive a planned route path of a navigation system of the ego-vehicle; ([0029] map geometry model includes waypoints from a starting point to a destination. This is a route that must be received.) and 
identify the upcoming section of the road based on the planned route path. ([0029] map geometry model includes waypoints from a starting point to a destination, which is used to determine lane geometry and must include lane geometry ahead of the vehicle.)

In regards to claim 20, Zeng teaches a system having a current state vector describing location and heading of an ego-vehicle with respect to a lane boundary of a road (Fig 2), the system comprising: 
a processor; ([0019] vehicle includes processors.) and 
a memory including instructions that, when executed by the processor, cause the processor to: ([0021] memory includes stored software, which are instructions.)
receive road sensor data; ([0020] vision subsystem 16 uses cameras to observe lanes and lane boundaries.)
calculate a measured state vector of the ego-vehicle using the road sensor data; ([0035] vehicle pose is determined [0023] which uses sensor information.)
receive motion state data; ([0028] vehicle kinematics may be determined through sensors, including speed and yaw rate. As yaw rate and [0038] trajectory are measured, the heading must also be determined.)
calculate a predicted state vector of the ego-vehicle based on the motion state data of the ego-vehicle and a previous state vector of the ego-vehicle; ([0035] vehicle pose is modeled as a vector using 
calculate a weighted average of the measured state vector and the predicted state vector of the ego-vehicle; ([0042] heuristics are used to determine weights for the three different sources of information, [0046] which are be used to determine projected path of travel of vehicle. [0023], [0035], [0037]-[0039] Kalman filter is used to determine current pose from a measured and predicted pose vector of the vehicle using measured values and uncertainties. Weighting data is an inherent part of a Kalman filter.)
determine, from at least one location sensor of the ego-vehicle, a current location information of the ego-vehicle; ([0028] road geometry is received from a 3D map and a GPS device. The GPS device must include a location sensor.)
obtain, from a high definition map, characteristics of an upcoming section of the road based on the current location information of the ego-vehicle, wherein the characteristics include a road curvature and a first derivative of the road curvature for the upcoming section of the road; ([0028] road geometry is received from a 3D map and a GPS device, curvature of the lane is estimated. Lane sensing coefficients are defined through camera information, which includes determining an equation of the lane boundary. Equations inherently have a derivative, and the derivative of the equation of a lane boundary is part of lane geometry which is input into the equations determining predicted states. These are defined with respect to the tangent. A tangent of a curve requires a derivative.)
determine a current state vector based on the weighted average, wherein the weighted average is determined based on the characteristics of the upcoming section of the road; ([0042] heuristics are used to determine weights for the three different sources of information, [0046] which are be used to determine projected path of travel of vehicle. [0023], [0035], [0037]-[0039] Steps 502-588, Kalman filter 
execute at least one of longitudinal control or lateral control of the ego-vehicle in response to the current state vector. ([0029], [0055] vehicle control is performed based on the determined information, including at least lane keeping control, which is a lateral control.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Takemura et al. (US 20120215377).
In regards to claim 8, Zeng teaches the method of claim 1.
Zeng does not teach: further comprising increasing the weight of the predicted state vector in response to a determination that at least one of an average road curvature and a maximum road curvature of the upcoming section of the road is less than a predefined threshold. 
However, Takemura teaches a threshold value for assessing whether the confidence of a curve of a road is high and adjusting control based upon a determination of the curvature of the road ([0085], [0086]). When confidence in far determinations is high, above a threshold, more sophisticated curve control may be used and prevented when it is low and below a threshold ([0099]-[0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Zeng by incorporating the teachings of 
The motivation to do so is that, as acknowledged by Takemura, such a modification allows for the use of more advanced departure control and reduces errors ([0006]). 
 
In regards to claim 9, Zeng teaches the method of claim 1.
Zeng does not teach: further comprising decreasing the weight of the measured state vector in response to a determination that at least one of an average road curvature and a maximum road curvature of the upcoming section of the road is less than a predefined threshold. 
However, Takemura teaches a threshold value for assessing whether the confidence of a curve of a road is high and adjusting control based upon a determination of the curvature of the road ([0085], [0086]). When confidence in far determinations is high, above a threshold, more sophisticated curve control may be used and prevented when it is low and below a threshold ([0099]-[0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Zeng by incorporating the teachings of Takemura, such that when the confidence in the curve of a road is high, which is a case when the curvature is low, measured determinations are given lesser weight. Still further, it would have been obvious to one of ordinary skill in the art to adjust the weights of the Kalman filter based on, at least, how reliable the information associated with the weights is.
The motivation to do so is that, as acknowledged by Takemura, such a modification allows for the use of more advanced departure control and reduces errors ([0006]).

In regards to claim 10, Zeng teaches the method of claim 1.
Zeng does not teach: further comprising decreasing the weight of the predicted state vector in response to a determination that at least one of an average road curvature and a maximum road curvature of the upcoming section of the road is greater than or equal to a predefined threshold. 
However, Takemura teaches a threshold value for assessing whether the confidence of a curve of a road is high and adjusting control based upon a determination of the curvature of the road ([0085], [0086]). When confidence in far determinations is high, above a threshold, more sophisticated curve control may be used and prevented when it is low and below a threshold ([0099]-[0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Zeng by incorporating the teachings of Takemura, such that when the confidence in the curve of a road is low, which is a case when the curvature is high, predictions are given lesser weight. Still further, it would have been obvious to one of ordinary skill in the art to adjust the weights of the Kalman filter based on, at least, how reliable the information associated with the weights is.
The motivation to do so is that, as acknowledged by Takemura, such a modification allows for the use of more advanced departure control and reduces errors ([0006]).

In regards to claim 11, Zeng teaches the method of claim 1.
Zeng does not teach: further comprising increasing the weight of the measured state vector in response to a determination that at least one of an average road curvature and a maximum road curvature of the upcoming section of the road is greater than or equal to a predefined threshold.
However, Takemura teaches a threshold value for assessing whether the confidence of a curve of a road is high and adjusting control based upon a determination of the curvature of the road ([0085], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Zeng by incorporating the teachings of Takemura, such that when the confidence in the curve of a road is low, which is a case when the curvature is high, measured determinations are given greater weight. Still further, it would have been obvious to one of ordinary skill in the art to adjust the weights of the Kalman filter based on, at least, how reliable the information associated with the weights is.
The motivation to do so is that, as acknowledged by Takemura, such a modification allows for the use of more advanced departure control and reduces errors ([0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (US 20180267172) teaches using various comparisons to determine the lane-based position of a vehicle. 
Hamida et al. (US 9587951) teaches using weighted costs to determine the most probably location of a reference asset, which may be a vehicle.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RUSSELL FREJD/Primary Examiner, Art Unit 3661